Title: General Orders, 28 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Tuesday April 28th 1778.
Tripoli—Toulon. Tunis.


The Medicine Chests from Scotts and Woodford’s Brigades to be sent to the Yellow-Springs tomorrow where they will be refilled by the Apothecary General Mr Cutting.
The sentences against David Rush & Thomas Fitzgerald mentioned in orders of the 18th instant are commuted to one month’s constant fatigue each.
The Commanding Officers of Regiments are desired to prevent their

men from stragling that they may be ready to turn out on the shortest notice.
It is expected that the several Brigades will be completed as soon as possible with forty rounds pr man: The Brigade Quarter Masters will make out returns immediately for that purpose; They must be signed by the Commanding Officers of Brigades.
